Citation Nr: 1816395	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to higher ratings for an acquired psychiatric disorder diagnosed as posttraumatic stress disorder (PTSD) rated as 50 percent disabling before June 20, 2017, and 70 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran had active service from August to December 1979 and from November 1990 to August 1991.  The Veteran also had additional service with a reserve component.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified before the undersigned Veterans Law Judge in May 2013.  A transcript is of record. 

The claim for a rating in excess of 50 percent for PTSD was denied by the Board in February 2014.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) which, in an October 2014 Order, vacated the Board's decision and remanded it for further consideration. 

In February 2015, the Board in accordance with the Court's Order remanded the claim for additional development.  

The appeal was again denied by the Board in May 2016.  The Veteran appealed this decision to the Court which, in a February 2017 Order, vacated the Board's decision and remanded it for further consideration. 

In May 2017, the Board in accordance with the Court's Order again remanded the claim for additional development.  

In a November 2017 rating decision, the RO granted the Veteran a 70 percent rating for his PTSD effective from June 20, 2017.  Therefore, the Board has characterized the issue on appeal as it appears above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lastly, the Board finds that the record does not raise a claim for a total rating based on individual unemployability (TDIU) even taking into account the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) because, while it shows that Veteran has been on sick leave for an extended period of time, it also shows that he remains employed.  See, e.g., VA examination dated in June 2017.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas but not total occupational and social impairment at all times during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD, but no more, are met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his PTSD is worse than rated and warrants higher evaluations.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's PTSD is rated as 50 percent disabling before June 20, 2017, and 70 percent disabling thereafter under 38 C.F.R. Â§ 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)).  This regulation provides a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or  PTSD affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, most of his evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.  

The record on appeal shows that the Veteran's PTSD has been productive of symptoms such as hallucinations in the September 2009 and November 2009 VA treatment records; suicidal ideation, auditory and visual hallucinations, social isolation (i.e., no friends), and mildly impaired remote and recent memory at the February 2010 VA examination; anxiety, chronic sleep impairment, mild memory loss, and social isolation at the May 2015 VA examination; and suicidal ideation, a depressed mood, anxiety, near-continuous panic or depression affecting his ability to function, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, a flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, and impaired impulse control at the June 2017 VA examination.

Tellingly, the Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 19 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").  The Court has also held that, "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528); see also Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014). (holding that a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms).

Therefore, when considering the frequency, severity, and duration of the Veteran's impairment to assess his disability picture and when resolving all reasonable doubt in his favor, the Board finds that the evidence shows that the appellant's PTSD has approximated the criteria for a 70 percent rating for the entire appeal period.  See 38 C.F.R. § 4.130; Hart, supra. 

However, the Board finds that the criteria for a higher rating of 100 percent are not met.  In this regard, the Board finds that that the most probative evidence of record does not show his PTSD causes total social and occupational impairment despite the problems seen with hallucinations in the September 2009 and November 2009 VA treatment records as well as at the February 2010 VA examination and despite the fact that at his June 2017 VA examination he reported that he had been on sick leave from work for the last month and is not certain if he will return to work.  

In this regard, while the criteria for a 100 percent rating specifically identifies problems with "persistent" delusions or hallucinations, the Board finds the fact that the post-2010 record, including the May 2015 and June 2017 VA examinations, are negative for complaints, diagnoses, or treatment for hallucinations and the fact Veteran specifically denied having a continued problems with hallucinations when examined by VA in May 2015 weighs heavily against finding that his PTSD causes "persistent" delusions or hallucinations.  Likewise, while the criteria a 100 percent rating also specifically identifies problems with being a "persistent" danger of hurting self the Board finds the fact that the record, including the July 2010, May 2015 and June 2017 VA examinations, is negative for a suicide attempt or plan weighs heavily against finding that the appellant's PTSD causes a "persistent" danger of hurting self despite the suicidal ideation reported at two of the VA examinations.  Similarly, while the criteria for a 100 percent rating also specifically identifies problems with "memory loss for names of close relatives, own occupation, or own name," the Board finds that the memory loss identified by the above VA examiners does not rise to this level of impairment because his memory loss was characterized by all the VA examiners as "mild."  

Additionally, while the criteria a 100 percent rating also specifically identifies problems with "intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene)," the Board finds that the glum and dysphoric mood as well as the weary and unshaven appearance seen at the June 2017 VA examination does not amount to this level of impairment when the February 2010 VA examiner reported that he was clean, neatly groomed, and appropriately dressed and the May 2015 VA examiner reported that he was casually attired.  

Lastly, while not exclusive symptomatology, the Board nonetheless finds the fact that the Veteran's three VA examinations as well as his treatment records are uniformly negative for his PTSD causing problems with "gross impairment in thought processes or communication . . . [and] disorientation to time or place . . . ," weighs against finding that his PTSD causes total social and occupational impairment.  In this regard, the July 2010 VA examiner even opined that his thought processes were unremarkable and he was oriented to time and place and the May 2015 and June 2017 VA examiner opined that his thought processes were not impaired and these medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Simply stated, it is important for the Veteran to understand that not all the evidence in this case supports the 70% finding, let alone a higher rating. 

Furthermore, the Board finds the fact the Veteran is currently employed and has been employed by the same employer for over 25 years weighs heavily against finding that his PTSD causes total occupational impairment even though at the June 2017 VA examination he had been on sick leave for a month and was not certain if he was returning to work.  The Board also finds the facts that VA treatment records identified symptoms from disabilities other than PTSD, including a low back disability, diabetes mellitus, and a heart disability, as playing a role in the Veteran's having a problem with continued employment further weighs against the Board finding that he has total occupational impairment solely due to his service connected PTSD.  See, e.g., VA treatment records dated in September 2013, October 2016.  Likewise, the Board finds the fact that the Veteran remains married and living with his wife of over 30 years and at the June 2010 VA examination characterized his relationship with his wife and youngest child as good, even though at the June 2017 VA examination he characterized his relationship with his wife as not so good, weighs against finding that the appellant's PTSD causes total social impairment despite the social isolation also reported by the VA examiners.  While the Veteran clearly has problems with his PTSD (this is not in dispute), the only question is the degree of the problem.  Without taking into consideration his statements the 70% finding could not be justified based on this medical evidence.    

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD is not manifested by symptomatology that causes total occupational and social impairment at any time during the pendency of the appeal.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, the Board finds that the criteria for a 100 percent rating are not met for the Veteran's PTSD at any period during the appeal.  See 38 C.F.R. § 4.130; Hart, supra. 



ORDER

A 70 percent rating for PTSD, but no more, is granted throughout the appeal period subject to the applicable laws and regulations governing the payment of monetary benefits. 


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


